Citation Nr: 1231803	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-38 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.N.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran performed active military service from December 1956 to February 1959. 

This appeal arises to the Board of Veterans' Appeals  (Board) from an April 2009 RO rating decision that denied service connection for arthritis of multiple joints (claimed as arthritis of the entire body).  In March 2011, the Board remanded the claim for additional development.  

In January 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have arthritis of the hands, fingers, elbows, knees, hips, ankles, or the lumbosacral spine, that was caused by his service. 


CONCLUSION OF LAW

Arthritis of the hands, fingers, elbows, knees, hips, ankles, and the lumbosacral spine, was not caused by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In July 2006, the Veteran requested service connection for "arthritis thru out my body."  In November 2007, the Veteran asserted that heavy lifting during active service led to arthritis.  In January 2008, the Veteran asserted that lifting during active service strained his arms, hands, back, and legs.  In January 2011, the Veteran testified before the undersigned Veteran's law judge that during active service a heavy weight was dropped on him, and that this caused arthritis of multiple joints.  He testified that his claim includes the hands, elbows, shoulders, back, hips, knees, and ankles.  

As used herein, the term "arthritis of multiple joints" is intended to include arthritis of the hands, fingers, elbows, knees, hips, ankles, and the lumbosacral spine.  The Board further notes that service connection is in effect for bilateral shoulder disabilities, and a cervical spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports indicate that he sustained a right shoulder injury in about 1956, with several subsequent treatments for pain.  They do not show treatment for the hands, fingers, elbows, knees, hips, ankles, or the lumbosacral spine, or a diagnosis of arthritis of any claimed joint.  The Veteran's separation examination report, dated in January 1959, shows that his "spine, other musculoskeletal" system, upper and lower extremities, and feet, were clinically evaluated as normal.  See also December 1956 reenlistment examination report (same).

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1967 and 2011.  

A December 1993 VA examination report shows that the Veteran provided a history of being injured in a motorcycle accident in 1973, in which he injured his left leg, and being hit on the head with a ladder in April 1992.  There was no relevant diagnosis.  

A private treatment report by D.B.Z., D.O., dated in July 1992, notes that the Veteran was injured at his job in April 1992, when a ladder fell about 12 feet and struck him on the head.  He fell backward and struck a machine.  The report shows that the Veteran reported a history of a 1973 motor vehicle accident in which he sustained a severe injury to his left lower leg.  A September 1992 report from Dr. D.B.Z. notes that the Veteran complained of low back pain, and that, "He attributes it directly to the accident that occurred when the ladder fell from about 12 feet above, on the second level of scaffolding."  Another September 1992 report shows that an X-ray of the left tibia and fibula revealed old, healed fractures of the tibia and fibula, and a metallic rod within the major portion of the tibia.  In a January 1994 report, Dr. D.B.Z. noted complaints of pain that included the lumbar spine, and stated, "It is my opinion that the injuries sustained in the accident has left him with dysfunction that will remain with him for the rest of his life."

Private treatments reports show that in June 1993, the Veteran underwent a lumbar discography, L2-3, L3-4, L4-5, and L5-S1.  

Thereafter, the Veteran received a number of treatments for complaints of back pain.

A private treatment report, dated in November 1995, notes "significant arthritis" of the shoulders, lower back, hands, and elbows.  

A private treatment report, dated in October 1998, a history of symptoms that included low back pain following the Veteran's 1992 accident at work.  

A May 2006 VA orthopedic report notes "He has significant degenerative changes in spine and joints."  That report notes degenerative joint disease of the fingers and facet joint arthritis, among others.  A VA progress note, dated in March 2007, noted DJD (degenerative joint disease) of the hands and knees.  

A VA ambulatory care report, dated in November 2007, contains diagnoses that include degenerated lumbar disc, post right shoulder hemiarthroplasty, degenerative joint disease of the hand, and degenerative joint disease of the left knee.  The orthopedic surgeon noted that the Veteran had extensive degenerative arthritic changes through his body which he felt was related to the heavy lifting he did while on active duty.

A VA joints examination report, dated in April 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to report a history of osteoarthritis of the knees beginning in 1995, osteoarthritis of the elbows beginning in 2000, and osteoarthritis of the hips beginning in 2010.  There were no known injuries or inciting events.  The report notes a possible history of a ORIF (open-reduction, internal fixation) due to a left tibial-fibial fracture after a MVA (motor vehicle accident).  Associated X-ray reports note mild degenerative arthritis of the bilateral knees, with posttraumatic and postoperative changes on the left, mild degenerative arthritis of the bilateral ankles, bilateral elbows, and bilateral hips.

A VA hand, thumb and fingers examination report, dated in April 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to report a history of hand and finger pain and stiffness since the early 1980s, with gradual onset.  The loss of the distal fingertip of the left index finger was due to a drill press accident was noted.  An associated X-ray report notes bilateral degenerative arthritis.  

A VA spine examination report, dated in April 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a gradual onset of low back pain in the early 1990s, with no injury or inciting events.  He further reported undergoing a spinal fusion in 2010.  The relevant diagnosis was DDD (degenerative disc disease) of the lumbar spine.  

The VA examiner concluded that it was less likely as not that the Veteran's degenerative joint disease of the bilateral elbows, bilateral hips, bilateral knees, bilateral ankles, and bilateral hands and fingers, were caused by or a result of his service.  The examiner explained that although degenerative joint disease can occur after traumatic events, there is no evidence of direct trauma to any of the listed joints while in service.  Furthermore, the examiner explained that the medical record does not support a chronicity of joint complaints from the time of separation from service to the onset of joint complaints in the early 1990s.  

As a preliminary matter, to the extent that the Veteran reported to the VA examiner that he had a gradual onset of low back pain in the early 1990s, with no injury or inciting events, the record clearly shows that he sustained a back injury at work in 1992, with surgery in 1993.  Therefore, these assertions are not credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Board further finds that the claim must be denied.  The Veteran was not treated for any relevant symptoms during service, nor was arthritis of any claimed joint found during service.  The Veteran has not asserted that he had any relevant symptoms for many years after separation from service.  There is no competent and probative evidence to show that arthritis of any of the claimed joints is related to the Veteran's service.  In this regard, the only competent opinion of record is found in the April 2011 VA examination report, and this opinion weighs against the claim.  Finally, there is no evidence to show that arthritis of any claimed joint was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered a number of articles submitted by the Veteran.  However, these articles are not competent medical evidence, as they are generic literature, which do not discuss the facts reasonably approximating and relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In addition, they are not referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Therefore, this evidence is insufficiently probative to warrant a grant of the claim.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issue on appeal is based on the contention that arthritis of the hands, fingers, elbows, knees, hips, ankles, and the lumbosacral spine, was caused by service that ended in 1959.  However, the Veteran is shown to have sustained a severe left lower extremity injury in 1973, and a low back injury in 1993; has not asserted that he had any relevant symptoms for many years after separation from service.  In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of the claimed condition, or to state whether the claimed condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His statement to the April 2012 VA examiner indicating that he did not have a history of a post-service back injury is not credible.  The service treatment reports do not show any relevant treatment.  Arthritis was not shown upon separation from service.  The post-service medical records do not show any relevant treatment prior to 1992.  There is no competent, probative evidence of a nexus between the claimed condition and the Veteran's service.  There is no evidence to show that arthritis of any claimed joint was manifested to a compensable degree within one year of service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service personnel file, and his VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In March 2011, the Board remanded this claim.  The Board directed that the AMC should make arrangements for an examination by an orthopedist (an M.D.) to determine the nature and etiology of the claimed arthritis of multiple joints.  In April 2011, the Veteran was afforded examinations, to include an etiological opinion.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


